Exhibit 10.7

 

IN THE CIRCUIT COURT OF MONTGOMERY COUNTY, ALABAMA

﻿

﻿

 

 

 

 

THE STATE OF ALABAMA,

 

)

 

 

﻿

 

)

 

 

﻿

Plaintiff,

)

 

 

﻿

 

)

 

 

v.

 

)

 

CIVIL ACTION NO.

﻿

 

)

 

 

THE TERMINIX INTERNATIONAL

 

)

 

 

CO., L.P., AND TERMINIX

 

)

 

 

INTERNATIONAL, INC.,

 

)

 

 

﻿

 

)

 

 

﻿

Defendants.

)

 

 

﻿

CONSENT JUDGMENT AND SETTLEMENT AGREEMENT

﻿

The State of Alabama, by and through Attorney General Steve Marshall, and the
Department of Agriculture and Industries Commissioner Rick Pate (hereinafter
referred to respectively as “Attorney General” and “Commissioner” and
collectively as “the State”), having filed its Complaint, and Defendants, The
Terminix International Company Limited Partnership, and Terminix International,
Inc. (collectively referred to as “Terminix”), as evidenced by their signatures,
hereby consent to the entry of this Consent Judgment and Settlement Agreement
(“Judgment” and “Agreement”) and all of its provisions without trial or
adjudication of any issue of fact or law.

﻿

The State’s Complaint alleged that Terminix’s business practices related to the
control of Formosan termites in Mobile County, Baldwin County and the areas
serviced by the Terminix Office in Monroeville, Alabama, as further outlined
below, violated certain Alabama consumer protection laws and Alabama Department
of Agriculture and Industries (“ADAI”) laws and regulations, including Ala. Code
§ 8-19-1, et. seq. certain provisions of Chapter 28 of Title 2, and
Administrative Code Chapter § 80-10-9.

﻿

The parties believe it is in their best interests, and the best interests of
Alabama consumers and Terminix Customers, to resolve the issues presented by the
State and avoid further litigation.   This Judgment is entered into by the
parties under the express agreement that all claims and allegations, past,
present or future, are disputed, and this full and final resolution of the
Attorney General’s concerns shall never be treated as an admission of guilt or
wrongdoing by Terminix at any time or in any manner whatsoever.

﻿

1.  DEFINITIONS

﻿

As used in this Judgment, the following words or terms will have the following
meanings:

﻿

1.1    “Alabama Deceptive Trade Practices Act” or “ADTPA” will refer to Ala.
Code §§ 8-19-1 through 8-19-15.





--------------------------------------------------------------------------------

 

﻿

1.2    “Attorney General” will refer to the Attorney General of the State of
Alabama or any of his duly designated representatives.

﻿

1.3    “Customer” will mean a person who buys goods or services relating to
structural termite control, including both residential and business purposes, in
the state of Alabama.

﻿

1.4    “Contract” will mean an agreement between two or more parties creating
obligations that are enforceable or otherwise recognizable by law, wherein the
agreement relates to protection of one’s premises against termites.  “Contract”
will not include the Alabama Wood Infestation Inspection Report (“WIIR”).

﻿

1.5    “Covered Termite Damage” will mean any identified termite damage for
which Terminix owes a contractual obligation to repair under the agreement
between Terminix and its Customer that either: a) is currently in effect; or b)
was in effect at the time that the Customer or Terminix terminated a
then-existing contractual relationship for termite control services.

﻿

1.6    “ADAI” will refer to the Alabama Department of Agriculture and Industries
of any of its duly designated representatives.

﻿

1.7    “Effective Date” will mean the date the Court issues its order as to the
Judgment.

﻿

1.8    “Reasonable” will mean fair or proper under the circumstances.

﻿

1.9    “Record” will mean Contracts pertaining to termite protection and other
termite treatment documents and electronic data related to the work Terminix
performs.

﻿

1.10    “Structure” will mean any building to be treated for termite protection,
including residential, commercial, and industrial buildings.

﻿

1.11    “Termite infestation” will mean the physical presence of subterranean
termites within the physical members of a Structure for which Terminix owes
termite control obligations according to the Customer’s termite control
contract, not to include termites that are solely external to the Structure;

﻿

1.12    “Treatment” will mean the use of a baiting system, chemical application,
or other effective method to protect again termites that complies with ADAI
Regulations.

﻿

2.  THE STATE’S INVESTIGATION.

﻿

2.1    The ADAI has conducted an investigation of alleged violations of relevant
agriculture laws and regulations by Terminix in Mobile County, Baldwin County,
 and the areas serviced by the Monroeville, Alabama Terminix Office, and the
Attorney General has conducted an investigation of Terminix’s alleged violations
of the ADTPA pursuant to the Attorney General’s authority under Ala. Code §
8-19-4.

﻿





2

 

--------------------------------------------------------------------------------

 

2.2    The State is bringing this action pursuant to the Attorney General’s
authority to recover statutory damages pursuant to Ala. Code Section 8-19-11(b),
and Ala. Code Section 8-19-10(g).

﻿

2.3    The Attorney General and the ADAI make the allegations set out below,
which Terminix denies.

﻿

3.  ALLEGATIONS

﻿

    3.1    The Attorney General alleges that through its investigation into
Terminix’s Formosan termite-related business practices in Mobile County, Baldwin
County, and the area serviced by the Terminix Office in Monroeville, Alabama,
 Terminix violated Ala. Code § 8-19-5, certain provisions of Chapter 28 of Title
2, and ADAI Administrative Code Chapter 80-10-9, by:

﻿

a)    Failing to perform initial termite control treatments to Customers’
Structures in compliance with the applicable termiticide product label and
certain ADAI regulations concerning the treatment and inspection of Structures
under Customer termite control contracts,  and then misrepresenting or failing
to disclose to Customers the nature of the treatment provided;

﻿

b)    Failing to perform annual inspections of Customers’ Structures as required
by Customer contracts and ADAI regulations, and then misrepresenting or failing
to disclose to Customers the nature of the inspection;

﻿

c)    Failing to perform its contractual obligation to provide no-cost
retreatments of Customers’ Structures as necessary to remediate termiticide
degradation, and then misrepresenting or failing to disclose to Customers the
necessity or benefit of those treatments;

﻿

d)    Subjecting Customers to exorbitant price increases in 2019 with no
corresponding increase in services to Customers and communicating to Customers a
justification for the price increase that was misleading and pretextual;

﻿

e)    Failing to handle termite damage claims in a timely manner and in
compliance with Terminix’s obligations under the contract; and

﻿

f)    Engaging in false advertising regarding the foregoing practices.

﻿

4.  JURISDICTION

﻿

    4.1    The Parties admit this Court has jurisdiction over the subject matter
and the Parties.  This Court will retain jurisdiction under Ala. Code § 8-19-11
so that the Parties may apply for any further orders and directions as may be
necessary or appropriate for the construction, modification, or execution of
this Judgment, including the enforcement of compliance and penalties for
violations.

﻿





3

 

--------------------------------------------------------------------------------

 

5.  VENUE

﻿

    5.1    Venue as to all matters relating to or arising out of this Judgment
is solely in the Circuit Court of Montgomery County, Alabama.

﻿

6.  PARTIES

﻿

    6.1    Terminix warrants and represents that it is the proper party to this
Judgment, and The Terminix International Company Limited Partnership and
Terminix International, Inc. are the legal names of the entities entering into
this Judgment.  Terminix further acknowledges that it understands the Attorney
General expressly relies upon these representations and warranties, and that if
any are false or materially inaccurate, the Attorney General has the right to
move to vacate or set aside this Judgment.

﻿

    6.2    The Attorney General is responsible for enforcement of the consumer
protection laws set forth herein, and the ADAI is responsible for the
enforcement of the agriculture laws and regulations, set forth herein, that
regulate and/or govern termite protection services.

﻿

7.  STIPULATIONS OF CONDUCT

﻿

    7.1    While Terminix denies any and all allegations of past violations of
Alabama laws  or regulations, including but not limited to the laws and
regulations set out in the General Provisions above and below, it hereby agrees
that after the Effective Date of this Judgment, it will not, directly or
indirectly, engage in the prohibited practices proscribed by those rules, laws,
and regulations or as set forth herein and that it will satisfy the affirmative
requirements set forth herein.

﻿

    7.2    The Parties further stipulate to the following facts,
representations, and agreements:

﻿

a)    Entry of this Judgment/Order is in the public interest and reflects a
negotiated agreement among the parties.

﻿

b)    This Consent Order and Judgment is entered into by the parties to resolve
the Attorney General’s concerns under the ADTPA and ADAI regulations regarding
termite protection services marketed and provided by Terminix in Mobile County,
Baldwin County, and those areas serviced by the Terminix Office in Monroe
County, Alabama, and thereby avoid significant expense, inconvenience, and
uncertainty.

﻿

8. INJUNCTIVE RELIEF

﻿

Except as otherwise stated herein, Terminix is hereby permanently enjoined from:

﻿

8.1    Advertising, promoting, or otherwise representing in any way that is
false, deceptive, or misleading: (a) its termiticides; (b) the efficacy of its
termiticides; (c) Terminix’s obligations pursuant to contractual or termiticide
label requirements related to re-treatment of Structures under contract for
termite control; or (d)  the scope of Terminix’s obligation to pay for



4

 

--------------------------------------------------------------------------------

 

the cost of repairs for termite damage under its written contracts with
Customers and/or the use of language that represents to Customers they will
never have any obligation to pay for any type of termite damage repairs;

﻿

8.2    Falsely, deceptively, or misleadingly advertising, promoting, or
otherwise representing the threat posed by, the nature of, or the protection
offered against Formosan termites by Terminix;

﻿

8.3    Separately marketing and/or charging Customers additional fees for
protection against Formosan termites, and/or otherwise offering protection
against Formosan termites separate and apart from the termite protection
services it markets for other species of termites, either through new contracts
or through additions to contracts entered into with Alabama Customers.

﻿

8.4    Failing to perform retreatments of Customer Structures as necessary in
order to comply with Customer contracts, the ADAI regulations, the applicable
product labels, and as dictated by sound entomology and environmental
stewardship.

﻿

8.5    Engaging in acts or practices which constitute violations of ADAI
regulations and the ADTPA that apply or may apply to termite control services.

﻿

8.6     Adopting policies, procedures, operational safeguards, and compensation
Structures that encourage and/or incentivize employees to conduct inadequate
inspections of, and/or inadequate retreatments of Customer homes that
consequently fail to identify termite infestation and fail to ensure proper
re-treatments.

﻿

9. ADDITIONAL RELIEF

﻿

It is further Ordered, Adjudged and Decreed that:

﻿

9.1    Terminix shall adopt, implement, make, and enforce the following
improvements to its termite protection services for Customers after the
Effective Date:

﻿

a)    Terminix shall, within thirty (30) days of Terminix confirming the
presence of live termite infestation at a Structure for which Terminix owes
contractual termite control obligations, inspect and provide treatment for
termite control within applicable termiticide label indications to the infested
Structure(s); and

﻿

b)      Terminix shall in good faith endeavor to commence work on repairing
covered termite damage to Customer Structures under contract with Terminix
within sixty (60) days of Terminix’s provision of the service described in
Section 9.1(a), above; and

﻿

c)    Terminix shall inspect Customer Structures, under contract with Terminix,
in accordance with applicable label requirements for the termiticides it uses to
treat and/or protect Customer Structures from termite infestation, and Terminix
agrees to conduct said



5

 

--------------------------------------------------------------------------------

 

inspections at least once per year in conformity with all relevant provisions of
ADAI regulations related to annual inspections;

﻿

d)    Terminix shall ensure that during the inspection of Customer Structures
 as described above, such Structures will be assessed to determine
the necessity of a retreatment as required by Customer contracts, the ADAI
regulations, and the applicable product labels.  Terminix shall perform all
retreatments in a manner consistent with sound entomology and good environmental
stewardship; and    

﻿

e)    Terminix shall comply with all applicable ADAI regulations pertaining to
and governing termite control services.

﻿

    9.2    Within thirty (30) days of the Effective Date, Terminix shall
initiate and diligently pursue all reasonable resolution efforts, to include,
but not be limited to, comprehensive re-treatment for termite protection and
repair of all covered termite damages, for all Customers who have filed
complaints with the State of Alabama Attorney General as identified to Terminix
in “Exhibit A.”

﻿

9.3    Terminix shall provide a full refund of the difference between an
individual Customer’s 2018 annual renewal price for termite protection and
Terminix’s four tiered pricing adjustment ($499.00, $999.00, $1,499.00,
$2,499.00) charged to the individual Customer in Baldwin and Mobile Counties in
2019 and 2020, and Terminix shall additionally refund the difference between an
individual Customer’s 2018 annual renewal price for termite protection and any
price increase for 2019 and/or 2020 that exceeds a twenty percent (20%) price
increase, to any Customer in Baldwin County and Mobile County, over Terminix’s
2018 annual renewal price to said Customer; said refunds to be implemented as
follows: 

﻿

a)    Terminix shall provide to the Receiver, detailed in Section 10 below, the
necessary funding for said refunds;

﻿

b)    Terminix shall provide to the Receiver and the Attorney General a full and
accurate accounting setting forth the names, and last known addresses, of
Customers in Baldwin County, Mobile County, and the area serviced by the
Terminix Monroeville Office, under contract with Terminix who paid Terminix
contract renewal annual price increases in 2019 and 2020; and

﻿

c)    The Receiver shall calculate the refunds due said Customers, and Terminix
shall fully cooperate with said Receiver by providing the necessary information
required for calculating refunds due and for delivering said refunds to
Customers; and

﻿

9.4    Terminix shall not, for a period of seven (7) years following the
Effective Date, implement an annual price increase for Mobile, Baldwin or Monroe
Counties that exceeds 5% per annum plus the annual Consumer Price Index for the
year previous to the price increase as defined by the U.S. Bureau of Labor
Statistics.    

﻿





6

 

--------------------------------------------------------------------------------

 

9.5    Terminix shall, at no cost to any Customer, re-treat for termite
protection, within the year 2021, all Customers under contract with Terminix
within Baldwin County, Alabama, Mobile County, Alabama or the operations
serviced by the Monroeville Terminix location, who: a) consent to that
retreatment; and b) have not had the covered Structure treated or re-treated for
termite protection by Terminix, and/or another termite protection service,
within seven (7) years previous to the Effective Date.

﻿

    9.6    Terminix shall, within ninety (90) days of the Effective Date, issue
notice to all Customers identified as having canceled a previously-existing
termite control contract in Mobile or Baldwin Counties following receipt of
Terminix’s 2019 termite renewal price increases as referenced in Section 9.3,
extending an offer for each Customer to: 1) be reinstated under a new Contract
as an active Terminix termite control Customer at a reinstatement cost equal to
each Customer’s then-applicable 2018 annual renewal price, which shall include,
at no additional charge to each Customer, a label-compliant termite control
treatment as permitted by ADAI regulations; or 2) receive a one-time payment of
$650.00 from Terminix, or an amount equal to the difference between the
Customer’s 2018 renewal price with Terminix and the price paid by the Customer
to purchase a termite contract with another provider prior to the public
disclosure of this Judgment by either the State or Terminix, whichever is
greater.  A Customer reinstated pursuant to this paragraph shall be reinstated
with a lifetime renewable contract rather than a contract for a specified number
of years.     

﻿

a)    Each offer of reinstatement or refund as outlined in Section 9.6, above,
shall remain open for a period of ninety (90) days following issuance of that
notice.

﻿

b)     Terminix shall complete a label-compliant termite control treatment to
each Customer who accepts an offer of reinstatement within
one-hundred-twenty (120) days of receipt of notice of each Customer’s acceptance
of reinstatement.

﻿

c)    Terminix shall issue a refund payable by check within ninety (90) days of
receipt of notice of each Customer’s acceptance of a refund.

﻿

d)     The offers of reinstatement or refund as outlined in Section 9.6, above,
are mutually exclusive. 

﻿

e)    A former Customer’s failure to accept this offer of reinstatement or
refund shall have no effect on that Customer’s ability to receive any relief
otherwise provided by this Judgment.

﻿

    9.7    As further set forth in Section 10.1 below, the Receiver designated
by the Attorney General shall have the sole ability to determine Terminix’s
compliance with the Additional Relief outlined in this Section 9, above,
including determining Terminix’s good faith attempts to provide that additional
relief notwithstanding external circumstances that preclude Terminix’s complete
compliance with these provisions.  Should the Receiver determine that Terminix
has breached any obligation outlined in this Judgment, aside from those material
breaches that remain within the sole jurisdiction of the Circuit Court of
Montgomery County, Alabama, the



7

 

--------------------------------------------------------------------------------

 

Receiver shall report those breaches to Terminix and to the Attorney General as
part of periodic reporting as further outlined below.

﻿

     9.8    All relief to Customers under this Agreement shall be provided for
through the Consumer Fund described in Sections 10.7 and 10.8 below.   

﻿

10. DISPUTE RESOLUTION

﻿

10.1    As part of this Judgment, a mutually agreed upon Receiver, as further
outlined in Section 10.2, will be retained at Terminix’s sole expense to perform
the functions outlined in this section and to resolve any dispute between
Terminix and Customers regarding relief available to Customers pursuant to this
Judgment during the Term of this Agreement.  Any dispute between a Customer and
Terminix related to compensation potentially owed to the Customer pursuant to
this Judgment must be submitted to the Receiver for review and resolution as set
forth in Sections 10.4 and 10.6.

﻿

10.2     The Receiver must have experience resolving complex disputes and will
be mutually agreed upon by Terminix and the office of the Attorney General
within thirty (30) days of the Effective Date. If at any point, the agreed upon
Receiver is unable to fulfill the requirements of this section, the State and
Terminix will work in good faith to select an alternative Receiver. If Terminix
and the Attorney General cannot agree upon a Receiver, the Attorney General
shall have final authority to choose a Receiver. 

﻿

    a)    The Receiver shall not be an agent of the State, Terminix, or any
Customer, and the Receiver’s work pursuant to this Judgment is not subject to
the State, Terminix, or any Customer’s assertion of the attorney-client or work
product privilege doctrines.  Terminix shall require the Receiver to provide an
affidavit to Terminix and the Attorney General, within thirty (30) days of
selection of the Receiver and upon each annual anniversary date of this Judgment
certifying that the Receiver has no financial, professional, personal, familial,
or other interest that would create an actual or apparent conflict of interest
with the State, Terminix, or any Customer, other than that arising from the
appointment as the Receiver.

﻿

10.3    Terminix is obligated to notify all Customers in writing of the
Receiver’s role in the Dispute Resolution process under this Judgment within
thirty (30) days of the Effective Date and shall provide sufficient information
in that notice to inform Customers of the particular duties and responsibilities
of the Receiver according to this Judgment. 

﻿

10.4    If a Customer and Terminix are unable to resolve a dispute arising under
this Judgment through good faith negotiation efforts, a Customer or Terminix
shall resolve the dispute through the Receiver by making a written submission to
the Receiver along with supporting documentation (the party making this initial
submission shall be the “Submitting Party”).    Customers must present their
disputes to the Receiver on an individual basis and may not aggregate claims
with any other Customer.    The party that does not make the initial submission
(the “Responding Party”) may, within fifteen (15) days of receipt of the
Submitting Party’s initial submission, provide the Receiver a written response
and relevant documents in



8

 

--------------------------------------------------------------------------------

 

rebuttal.  All submissions to the Receiver shall be in the form of documentary
evidence, including photographs or video, as appropriate.     

﻿

10.5    In addition to the Receiver’s authority to resolve disputes between
a Customer and Terminix related to compensation potentially owed to the Customer
pursuant to this Judgment, as outlined in Section 10.4, the Receiver shall also
have the authority to resolve any dispute submitted to it by any Customer owning
a Structure, serviced by Terminix, within the State of Alabama, or Terminix,
related to termite damage repair obligations potentially owed by Terminix and to
the Customer pursuant to the Customer’s current or terminated termite control
contract.

﻿

10.6    The Receiver may not conduct any type of trial, hearing, or other means
of dispute resolution not expressly contemplated in this Judgment.  However,
while reviewing a dispute under this Judgment,  the Receiver may communicate
with the Parties and the Customer.  The Receiver may also request, from the
Parties or the Customer, any documents or records associated with the Customer’s
account to assist in its review.  The Receiver may not consider or order oral
testimony and must resolve any dispute contemplated in this Section based solely
on the written submissions of the parties and any accompanying documents or
records.  The Receiver will determine, from its review of any submitted
documents or records, what, if any, compensation is owed to the disputing
Customer.   The Receiver will only award compensation to Customers in accordance
with the relief provided by the Customer’s Contract and this Judgment.  All
decisions by the Receiver are due within thirty (30) days of the Receiver’s
receipt of the Responding Party’s submission.  The Receiver’s decision shall be
final and binding upon both the Submitting Party and the Responding Party.

﻿

10.7     The Receiver shall pay any and all relief or compensation owed to
Customers under this Judgment, to include payments made pursuant to a dispute
under this Section, from a Consumer Fund that Terminix will establish within 30
days of the Effective Date and fund in the amount of $25,000,000 (the “Consumer
Fund”).            

﻿

10.8    In the case of retreatments of Customer Structures for Customers in
Monroe County, and retreatments to canceled Customers covered by Sections 9.2
and 9.6, the Receiver shall pay from the Consumer Fund to Terminix only the
actual costs of the retreatment performed by Terminix.  To ensure compliance
with this requirement, Terminix shall provide to the Receiver a true and
accurate accounting of its costs incurred for these retreatments on a periodic
basis not to exceed once every 90 days. 

﻿

10.9     If, during the Term of this Judgment, the initial funding of the
Consumer Fund is exhausted and the Receiver determines that additional monies
are required in order to pay compensation owed to Customers pursuant to this
Judgment, the Parties shall work in good faith to determine a reasonable
supplemental contribution to the Consumer Fund sufficient to satisfy those
payment obligations.  Following the termination of the Judgment, any money
remaining within the Consumer Fund shall revert (the “Reverted Funds”) to the
Alabama Attorney General’s possession within ninety (90) days of the expiration
of the Term to the Alabama Attorney General’s possession and for its sole use
for law enforcement, consumer protection, or for other uses permitted by state
law, at the sole discretion of the Attorney General.  Terminix



9

 

--------------------------------------------------------------------------------

 

agrees that the amount of the “Reverted Funds” shall not be less than
$20,000,000 and agrees that amount shall be paid over to the Attorney General. 

﻿

11. PAYMENT PROVISIONS

﻿

11.1    Terminix shall    , within thirty days of the Effective Date, pay the
following:

﻿

a)    $4,000,000.00 to the ADAI for compensation for its investigatory work of
Terminix complaints and for future inspections and verifications of termite
protection treatments and re-treatments made necessary by this judgment and
consent order. The money received by the ADAI pursuant to this section may be
used for purposes that may include, but are not limited to, termite inspections,
attorneys’ fees, and other costs of investigation and litigation, or be placed
in, or applied to, ADAI termite control service regulation and law enforcement,
including for future investigations, consumer education, litigation or local
consumer aid defray the costs of the inquiry leading hereto, or for other uses
permitted by state law, at the sole discretion of ADAI.  In no event shall any
payment made by Terminix under this section be construed as a penalty or
forfeiture, or as a payment in lieu of a penalty or forfeiture.

﻿

b)     The sum of $20,000,000 as follows:

﻿

i.    $1,000,000.00 to the State of Alabama Attorney General for present and
future attorney’s fees and investigative costs resulting from the Attorney
General Office’s investigation of Terminix. The money received by the Alabama
Attorney General pursuant to this section may be used for purposes that may
include, but are not limited to, attorneys’ fees, and other costs of
investigation and litigation, or be placed in, or applied to, any consumer
protection law enforcement fund, including for future consumer protection or
privacy enforcement, consumer education, litigation or local consumer aid to
defray the costs of the inquiry leading hereto, or for other uses permitted by
state law, at the sole discretion of the Alabama Attorney General.  In no event
shall any payment made by Terminix under this section be construed as a penalty
or forfeiture, or as a payment in lieu of a penalty or forfeiture.

﻿

ii.    $19,000,000.00  to the State of Alabama Attorney General as a negotiated
settlement pursuant to the Attorney General’s authority under Ala. Code §
8-19-11(b).    

﻿

12.  CHARITABLE CONTRIBUTION

﻿

    12.1    Within thirty (30) days of the Effective Date, Terminix shall make a
donation of $1,000,000.00 to the Auburn University College of Agriculture,
Department of Entomology and Plant Pathology (“Auburn”), which shall be used to
establish an endowment for the purpose of furthering teaching, research, and
related public service missions pertaining to Formosan termites, their biology,
the control thereof, and related academic pursuits.

﻿





10

 

--------------------------------------------------------------------------------

 

    12.2    The donation outlined in this section shall be managed by the
Endowment Investment Office of Auburn University in accordance with applicable
university guidelines for charitable donations of this kind.

﻿

    12.3    Terminix will cooperate with the ADAI and its designee(s) to assist
Auburn in identifying productive, practical, and educational uses of the
donation outlined in this section, with a focus on teaching and research efforts
that will benefit areas of Alabama that are subject to unusual Formosan termite
pressure,  i.e., Mobile County, Baldwin County, and those areas serviced by the
Terminix Office in Monroeville, Alabama.

﻿

13.  COMPLIANCE MONITORING AND ENFORCMENT

﻿

    13.1    Nothing in this Judgment will limit or prohibit the Attorney General
from investigating potential violations of this Judgment.

﻿

    13.2    In order to monitor compliance with this Judgment, the Attorney
General will be permitted to access, inspect, and copy Records pertinent to this
Judgment provided that the inspection and copying will be done in such a way as
to avoid disruption of Terminix’s business activities.  Nothing in this Judgment
will be construed to limit or prevent the State’s right to obtain Records,
testimony, or other information pursuant to any law, rule, or regulation.

﻿

    13.3    During the Term of this Judgment and beginning with the first
business day of the sixth full month following the Effective Date, the Receiver
shall issue biannual reports to the Attorney General regarding Terminix’s
compliance with the terms of this Judgment.  That report shall contain
sufficient information for the Attorney General to conduct a reasonable
assessment of Terminix’s fulfillment of the obligations created by this
Judgment, including a report regarding Terminix’s compliance with the provisions
of Sections 8 through 12, above.

﻿

    13.4    If the Attorney General believes that Terminix has failed to comply
with any provision of this Consent Order and Judgment and, if the Attorney
General, in his sole discretion, determines that the failure to comply does not
threaten the health or safety of the citizens of the State of Alabama and/or
does not create an emergency requiring immediate action, the Attorney General
shall provide notice to Terminix of such alleged failure to comply and Terminix
shall have thirty (30) days from receipt of such notice to provide a good faith
written response, including either a statement that Terminix believes it is in
full compliance with the relevant provision or a statement explaining how the
violation occurred, how it has been addressed or when it will be addressed, and
what Terminix will do to make sure the violation does not occur again. Within
that thirty (30) day period, Terminix may request a meeting to discuss the
alleged violation(s).  If Terminix makes such a request, the State shall meet
with Terminix, either by phone or in person, at the earliest possible date, but
in no event more than ten (10) business days from the date of Terminix’s
request. Terminix shall provide its written response in advance of any meeting
with the Attorney General, unless the Attorney General agrees to waive this
requirement.  The request for, or occurrence of, a meeting does not enlarge the
period of time for Terminix to provide its written response, although the
Attorney General may agree to provide Terminix with more than thirty (30) days
to respond. The Attorney General shall receive and



11

 

--------------------------------------------------------------------------------

 

consider the response from Terminix prior to initiating any proceeding for any
alleged failure to comply with this Consent Order and Judgment.    

﻿

13.5    Nothing in this Section shall be construed to limit the Attorney
General’s authority, including his/her authority provided under any and all
applicable consumer protection laws.

﻿

13.6    It is the Parties’ intent that nothing in this Consent Order and
Judgment shall create a conflict with federal, state, or local law applicable to
Terminix.

﻿

13.7    In the event that Terminix believes a conflict outlined in Paragraph
13.6 exists, Terminix must notify the Attorney General of the alleged conflict,
stating with specificity the provision of this Consent Order and Judgment it
believes conflicts with the item(s) outlined in Paragraph 13.6 above. Until a
resolution in writing is recorded, Terminix shall continue to comply with the
terms of this Consent Order and Judgment to the extent possible.

﻿

﻿

﻿

14.  GENERAL PROVISIONS

﻿

    14.1    This Judgment will be governed by Alabama law.

﻿

    14.2    Nothing in this Judgment will limit or prohibit the Attorney
General’s right to lawfully obtain information, documents, or testimony from
Terminix under any state law, rule, or regulation.

﻿

    14.3    Other than expressly stated herein: (a) the execution of this
Judgment by the Attorney General will not be deemed approval by the Attorney
General of any of Terminix’s documents, Contract, or past, present, or future
business practices.  Furthermore, neither Terminix nor anyone acting on its
behalf will state, or imply, or cause to be stated or implied that the State,
the Attorney General, or any other governmental unit of the State, have
approved, sanctioned, or authorized any practice, act, representation, or
conduct of Terminix.  Notwithstanding the foregoing, in consideration of the
injunctive relief, payments, undertakings, mutual promises and obligations
provided for in this Judgment, and conditioned on Terminix making the payments
required by this Judgment, the Attorney General hereby agrees to release
Terminix from any and all civil or criminal actions, claims, penalties, damages,
fines, or regulator actions, under the Alabama Deceptive Trade Practices Act or
laws and regulations relating to the Alabama Department of Agriculture and
Industries, to the extent provided by Alabama law, which the Attorney General
could have brought prior to the Effective Date against Terminix for violations
of various statutes alleged in this Action, as well as all matters specifically
addressed in this Judgment.    

﻿

14.4    The State’s release of Terminix is limited solely to Terminix’s conduct
related to the State’s investigation and resolution of this matter.  Nothing in
this judgment shall be construed to create, waive, or limit any private right of
action not precluded or limited by statute, case law, or otherwise.





12

 

--------------------------------------------------------------------------------

 

﻿

14.5    By entering into this agreement, Terminix does not waive or give up any
defense otherwise available to Terminix, or its right to defend itself from, or
make any arguments in, any pending or future legal or administrative action,
proceeding, local or federal claim or suit.

﻿

    14.6    This Judgment will remain in effect for a period of two years from
the Effective Date (the “Term”), notwithstanding any specific relief, injunctive
or otherwise, outlined in this Judgment that expressly extends beyond a period
of two years.

﻿

    14.7    Any failure by the State or Terminix to insist upon the strict
performance by the other, or of any of the provisions of this Judgment, will not
be deemed a waiver of any of the provisions of this Judgment, and the State and
Terminix, notwithstanding such failure, will have the right thereafter to insist
upon the specific performance of any and all of the provisions of this Judgment
and the imposition of any applicable penalties, including, but not limited to,
contempt, civil penalties, and the payment of costs and attorneys’ fees.

﻿

    14.8    If any clause, provision, or section of this Judgment is, for any
reason, held illegal, invalid, or unenforceable, the illegality, invalidity, or
unenforceability will not affect any other clause, provision, or section of this
Judgment, and this Judgment will be construed and enforced as if  such illegal,
invalid, or unenforceable clause, section, or other provision had not been
contained herein.

﻿

    14.9    Nothing in this Judgment will be construed to waive any claims of
sovereign immunity the State may have in any action or proceeding.

﻿

    14.10    Terminix will not participate, directly or indirectly, in any
activity to form a separate entity or corporation for the purpose of engaging in
acts prohibited by this Judgment or for any other purpose that would otherwise
circumvent any part of this Judgment or the spirit or purposes of this Judgment.

﻿

    14.11    The State and Terminix agree to treat any documents,
electronically-stored information, and any other information that was provided
to the Attorney General by Terminix, or by anyone purporting to act on
Terminix’s behalf, during the course of the Attorney General’s investigation
related to the allegations discussed herein as confidential, proprietary
business information belonging to Terminix (“Confidential Information”).  To the
extent that the Confidential Information, in whole or portions thereof,
constitutes a State record under applicable State record disposition authority,
that Confidential Information shall be destroyed upon the expiration of the
applicable record retention policy and shall, for the duration of any retention
period, be maintained as confidential consistent with Section 14.11(b) below.

﻿

    a)    The Parties further agree that any documents, electronically-stored
information or any other work product created by the Attorney General during
their investigation (“derivative work product”) that was created from
information provided to the Attorney General by Terminix will also be treated as
Confidential Information as it was derived from Terminix’s confidential,
proprietary business information.

﻿





13

 

--------------------------------------------------------------------------------

 

    b)    If any person or entity other than the State or Terminix requests or
demands, by subpoena or otherwise, any Confidential Information, the Attorney
General shall promptly notify Terminix in writing of such request or
demand.   Upon Terminix’s receipt of such notice, the Attorney General shall
afford Terminix a reasonable time, but no less than ten (10) days (excluding
Saturdays, Sundays, and legal holidays) to assert all applicable rights and
privileges with regard to protecting the confidentiality of the Confidential
Information.   No Confidential Information shall be disclosed, directly or
indirectly, to any person or entity without either the written consent of the
State and Terminix, or a lawful order of a court of competent jurisdiction which
Terminix has declined to appeal.

﻿

14.12    Unless otherwise prohibited by law, this Consent Order and Judgment may
be executed at different times and locations in counterparts, each of which
shall be deemed an original, but all of which together constitute one and the
same instrument.

﻿

14.13    The State and Terminix have cooperated in (and in any construction to
be made of this Consent Order and Judgment shall be deemed to have cooperated
in) the drafting and the preparation of this Consent Order and Judgment. Any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in any interpretation of this
Consent Order and Judgment.

﻿

14.14    All filing fees associated with commencing this action and obtaining
this Court’s approval and entry of this Consent Order and Judgment shall be
borne by Terminix.

﻿

14.15    Terminix agrees that this Consent Order and Judgment does not entitle
it to seek or to obtain attorneys’ fees as a prevailing party under any statute,
regulation, or rule, and Terminix further waives any right to attorneys’ fees
that may arise under such statute, regulation, or rule.

﻿

14.16    This Consent Order and Judgment constitutes the entire Agreement
between the State and Terminix and correctly states the rights, duties, and
obligations of each party as of the Effective Date.  The terms of this Consent
Order and Judgment may be modified only by a subsequent written agreement signed
by Terminix and the State.

﻿

14.17    This Consent Order and Judgment may only be enforced by the State and
Terminix.  

﻿

15.  REPRESENTATIONS AND WARRANTIES

﻿

    15.1    Terminix represents and warrants that the execution and delivery of
this Judgment is their free and voluntary act, and that this Judgment is the
result of good faith negotiations.

﻿

    15.2    Terminix represents and warrants that the signatories to this
Judgment have authority to act for and bind Terminix.

﻿





14

 

--------------------------------------------------------------------------------

 

16.  COMPLIANCE WITH ALL LAWS

﻿

    16.1    Nothing in this Judgment will limit or prohibit the Attorney General
from investigating alleged violations of law occurring after the Effective Date
or other violations not related to claims raised within the Attorney General’s
Complaint, including, but not limited to, future attempts by Terminix to change
its relationship with Customers in violation of this Judgment. Nothing in this
Judgment shall be construed as relieving Terminix of its obligations to comply
with all state, local, and federal laws, regulations, and rules, or as granting
permission to engage in any acts or practices prohibited by such law, regulation
or rule.

﻿

17.  PENALTY FOR FAILURE TO COMPLY

﻿

    17.1    This Judgment constitutes a legally enforceable obligation of the
State and Terminix.  Terminix agrees that any knowing, material violation of the
terms of this Judgment, as determined by a court of competent jurisdiction, may
be punishable by any appropriate remedies, contempt, and the imposition of
attorneys’ fees and civil penalties allowed by law.

﻿





15

 

--------------------------------------------------------------------------------

 



JOINTLY APPROVED:

﻿

Dated: November 4, 2020

   /s/ Steve Marshall

STEVE MARSHALL

ATTORNEY GENERAL

STATE OF ALABAMA

﻿

   /s/ Olivia Martin

Olivia Martin

Dan W. Taliaferro

Assistant Attorneys General

Office of the Attorney General

501 Washington Avenue

Montgomery, AL 36104

﻿Olivia.Martin@AlabamaAG.gov

﻿Dan.Taliaferro@AlabamaAG.gov

 (334) 242-7300



Attorneys for Plaintiff

STATE OF ALABAMA



﻿

﻿

﻿

﻿

﻿





16

 

--------------------------------------------------------------------------------

 



JOINTLY APPROVED:

﻿

﻿

Dated: November 6, 2020

   /s/ Rick Pate

RICK PATE

COMMISSIONER, ALABAMA  DEPARTMENT OF AGRICULTURE and INDUSTRIES

﻿

   /s/ Patrick Moody

PATRICK MOODY

DEPUTY ATTORNEY GENERAL ALABAMA DEPARTMENT OF AGRICULTURE and INDUSTRIES







17

 

--------------------------------------------------------------------------------

 



Dated: November 4, 2020FOR THE DEFENDANTS:

The Terminix International Company Limited Partnership and Terminix
International, Inc.

﻿

﻿

﻿

 /s/ Dirk R. Gardner

DIRK R. GARDNER,

VICE PRESIDENT & SECRETARY

On behalf of The Terminix International Company Limited Partnership, by its
general partner Terminix International, Inc.

﻿

﻿

﻿

  /s/ Dirk R. Gardner

DIRK R. GARDNER,

VICE PRESIDENT & SECRETARY

On behalf of Terminix International, Inc.

﻿

Counsel for The Terminix International Company

Limited Partnership and Terminix International, Inc.:

﻿

  /s/ Brandon K. Essig

BRANDON K. ESSIG

Lightfoot, Franklin & White, LLC

The Clark Building
400 North 20th Street
Birmingham, Alabama 35203-3200
(205) 581-0700

﻿

﻿

  /s/ James W. Gibson

JAMES W. GIBSON

Lightfoot, Franklin & White, LLC

The Clark Building
400 North 20th Street
Birmingham, Alabama 35203-3200
(205) 581-0700

﻿

﻿



18

 

--------------------------------------------------------------------------------